DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
To summarize the applicant’s election, the species where the alkylamidothiazole is  
    PNG
    media_image1.png
    236
    398
    media_image1.png
    Greyscale
  was elected without traverse.
Claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-41 and 45-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 36 and 40-41 recite graphical representations of the genus of alkylamidothiazoles that are claimed where a variety of variable substituents are included. X recites   “-C1-C24 aryl” as a set of options from which a selection can be made; however following this recitation is also recited “optionally mono- or polysubstituted with -OH, -F, -Cl, -Br, -I, -OMe, -NH2, -CN”, parenthetically. It is not clear if this parenthetical recitation is a further limitation. The specification also recites C1-C4 alkyl as optional substitutions for an aryl group, therefore it is unclear if all possible substitutions of “-C1-C24 aryl” are embraced or if they are being limited to those in the parenthetical recitation (see page 6 last 2 lines). 
Claims that are rejected and not explicitly expounded upon are also indefinite due to their dependence from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 36-43 and 48-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolbe et al. (previously cited – US PGPub No. 2013/0039870 relied upon as English equivalent) as evidenced by Nguyen-Kim et al. (previously cited).
Kolbe et al. teaches cosmetic or dermatologically preparations that are composed of a thiazole derivative for application to skin (see abstract and paragraph 33; instant claim 48). The composition is taught to be applied to human skin to reduce undesired pigmentation (see paragraphs 9, 24, 30, and claim 16; instant claim 55). They go on to teach the combination of substances that absorb UV-B radiation with the thiazole derivatives is advantageous (see paragraph 47). Such substances are known as UV-B light filters (see Nguyen-Kim et al.; paragraph 192). These UV-B filters are taught to preferably be present at 0.5 to 10 wt% (see paragraph 47). The thiazole derivatives of Kolbe et al. are taught at 0.005 to 1 wt% (see paragraph 31; instant claims 49-54). Specific thiazoles of Kolbe et al. are taught to include the structure

    PNG
    media_image2.png
    118
    230
    media_image2.png
    Greyscale
where A may be an alkylamido group, one of seven groups of options (see claims 7-8). More specifically, the substituents may be A = N(R1)2, R1 = H, R1 =linear or branched -C=O alkyl, and Y = H where the R1s and Y can be different and embrace the alkylamidothiazole of the elected species (see claim 7). Further, Kolbe et al. note the tyrosinase inhibition properties of their thiazole compounds and link this to their ability to inhibit skin pigmentation (see paragraph 29 and table 1).
1 when A includes a nitrogen as well as the class of alkyl substituents envisioned to guide the selection when R1 includes an alkyl. Repeatedly, Kolbe et al. teach A= N(R1)2 and a hydrogen as one of the R1 substituents where the other is a different substituent (see claim 9). Thus it would have been obvious to choose A= N(R1)2  and hydrogen for one of the R1 groups. In addition, other recitations of alkyl substituents that are envisioned to be linear or branched recite a C1 to C24 collection of compounds (see claim 7 options for R1, X, and Y). As an envisioned and claimed option for R1, the selection of -C=O alkyl (linear or branched) as the other R1 also would have been obvious where C1 to C24 alkyls are considered. The selection of any of the linear or branched C1 to C24 alkyl groups would follow, including the branched C4 alkyl group of the elected species (see instant claims 36-43). There is no evidence of record that points to an unexpectedly superior result being gleaned from the elected compound and Kolbe et al. teach that the thiazoles of their invention are extremely effective at their intended use of pigmentation inhibition (see paragraph 29). It additionally would have been obvious to couple this compound with a UV-B filter to absorb radiation as Kolbe et al. suggest and at the suggested concentrations. The concentrations taught for the thiazole and UV-B filter overlap in scope with the ranges claimed and therefore render them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 
According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). While silent concerning the tyrosinase inhibition properties of UV-B filters, Kolbe et al. discuss this mechanism in the skin lightening properties of their thiazole compounds. Thus tyrosinase inhibition is a recognized feature of the compositions of Kolbe et al. Further, Kolbe et al. explicitly teach the combination of UV-B radiation absorbing compounds, a descriptor synonymous with UV-B filters, with their thiazole compounds. Also, there is no indication that the choice of UV-B filter is critical to the instantly claimed tyrosinase inhibition functionality. Thus the recited tyrosinase inhibition properties do not distinguish the instant claims over the prior art. Therefore claims 36-43 and 48-55 are obvious over Kolbe et al. as evidenced by Nguyen-Kim et al.

Claims 45 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55  above, and further in view of Weipert et al. (previously cited) as evidenced by Golz-Berner et al. (previously cited).

Weipert et al. teach benzophenone-3 as a conventional UV-B filter in cosmetic vehicles for skin (see abstract and paragraph 15). Golz-Berner et al. teach that benzophenone-3 is an oil soluble UV-B filter (see paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select benzophenone-3 as the UV-B filter of Kolbe et al. as evidenced by Nguyen-Kim et al. because it was conventional and therefore commonly used for its intended purpose. This modification would also have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45 and 47 are obvious over Kolbe et al. in view of Weipert et al. as evidenced by Nguyen-Kim et al. and Golz-Berner et al.

Claims 45 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55  above, and further in view of Olivier-Terras (US Patent No. 5,554,374) as evidenced by Golz-Berner et al. (previously cited).
Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV-B filter is included in the composition. Specific filters are not named.
Olivier-Terras teaches octylmethoxycinnamate (also known as ethylhexyl methoxycinnamate) as a known UV-B filter in a skin preparation (see abstract and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select ethylhexyl methoxycinnamate as the UV-B filter of Kolbe et al. as evidenced by Nguyen-Kim et al. because it was a known UV-B filter that displays tyrosinase inhibition, a desired mechanism of action for the skin lightening active of Kolbe et al. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. This modification would also have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45 and 47 are obvious over Kolbe et al. in view of Olivier-Terras as evidenced by Nguyen-Kim et al. and Golz-Berner et al.

Claims 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Birrenbach (previously cited) as evidenced by Park et al. (US PGPub No. 2006/0134026).

Birrenbach teach various UV filters for a cosmetic composition that include 2-phenylbenzimidazole 5-sulfonic acid, a water soluble UV-B filter (see paragraph 20; Park et al. paragraph 35). 
As a particular UV-B filter known for inclusion in cosmetic compositions, it would have been obvious to one of ordinary skill in the art at the time of the invention to select 2-phenylbenzimidazole 5-sulfonic acid. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45-46 are obvious over Kolbe et al. in view of Birrenbach as evidenced by Nguyen-Kim et al. and Park et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-43 and 48-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim recite a cosmetic or dermatological composition that includes the instantly claimed alkylamidothiazole of the elected species. Both also claim the application of the composition to the skin of a patient in need thereof to treat undesired skin pigmentation (lighten). The patented claims recite the alkylamidothiazole at 0.0001 to 3 wt%. The patented claims do not explicitly recite the subject to be human or the presence of UV filters.
Kolbe et al. teach cosmetic or dermatological composition that includes thiazole to treat undesired skin pigmentation (see abstract). The composition is taught to be applied to human skin to reduce undesired pigmentation (see paragraphs 9, 24, 30, and claim 16). They go on to teach these compounds are advantageously included in a composition in combination with substances that absorb UV-B radiation (see paragraph 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a UV-B light filter at the taught proportions in the composition of U.S. Patent No. 9,533,963 since a similar composition is taught to be benefited by the inclusion of these compounds. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Additionally, the proportions of UV-B filter and alkylamidothiazole of the patented claims yield overlapping ranges with those instantly claimed and render them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The application to human skin in order to practice the modified patented method also would have been obvious since it is known to be benefited by skin lightening. 
According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The modified claims render obvious the instantly claimed combination of components at the recited proportions. While silent concerning the tyrosinase inhibition properties of UV-B filters, Kolbe et al. discuss this mechanism in the skin lightening properties of their thiazole compounds which embrace/overlap those of the patented claims. Thus tyrosinase inhibition is a recognized feature of the compositions of Kolbe et al. Further, Kolbe et al. explicitly teach the combination of UV-B radiation absorbing compounds, a descriptor synonymous with UV-B filters, with their thiazole compounds. Also, there is no indication that the choice of UV-B filter is critical to the instantly claimed tyrosinase inhibition functionality. Thus the recited tyrosinase inhibition properties do not distinguish the instant claims over the prior art. Therefore claims 36-43 and 48-55 are obvious over claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. as evidenced by Nguyen-Kim et al.

Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Weipert et al. as evidenced by Golz-Berner et al. 
Claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV-B filter is included in the composition. Specific filters are not named.

It would have been obvious to one of ordinary skill in the art at the time of the invention to select benzophenone-3 as the UV filter of the modified patented claims because it was conventional and therefore commonly used for its intended purpose. This modification would also have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45 and 47 are obvious over claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. and Weipert et al. as evidenced by Nguyen-Kim et al. and Golz-Berner et al.

Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Olivier-Terras as evidenced by Golz-Berner et al. 
Claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV filter is included in the composition. Specific filters are not named.
Olivier-Terras teaches octylmethoxycinnamate (also known as ethylhexyl methoxycinnamate) as a known UV-B filter in a skin preparation (see abstract and column 3 lines 32-45). Cinnamic derivatives are further taught to be tyrosinase inhibiters and that this action is responsible for their inhibition of melanogenesis (see column 4 lines 13-16). Golz-Berner et al. teach that 4-methoxycinnamic acid 2-ethylhexyl ester 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select ethylhexyl methoxycinnamate as the UV-B filter of the modified patented claims because it was a known UV-B filter that displays tyrosinase inhibition, a desired mechanism of action for the skin lightening actives of Kolbe et al. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. This modification would also have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45 and 47 are obvious over claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. and Olivier-Terras as evidenced by Nguyen-Kim et al. and Golz-Berner et al.

Claims 45-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Birrenbach as evidenced by Park et al.
Claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV filter is included in the composition. Specific filter varieties are not named.

As a particular UV filter known for inclusion in cosmetic compositions, it would have been obvious to one of ordinary skill in the art at the time of the invention to select 2-phenylbenzimidazole 5-sulfonic acid for the UV filter of the modified copending claims. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45-46 are obvious over claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. and Birrenbach as evidenced by Nguyen-Kim et al. and Park et al.

Claims 36-43 and 48-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,245,252 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method recites a cosmetic or dermatological composition that includes the instantly claimed alkylamidothiazole of the elected species. Both sets of claims recite the application of the composition to the skin of a human. The patented claims recite the alkylamidothiazole at 0.0001 to 3 wt%. The patented claims do not explicitly recite the subject to be human or the presence of UV filters.
Kolbe et al. teach cosmetic or dermatological composition that includes thiazole to treat undesired skin pigmentation (see abstract). The composition is taught to be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a UV light filter at the taught proportions in the composition recited in U.S. Patent No. 10,245,252 since a similar composition is taught to be benefited by the inclusion of these compounds. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Additionally, the proportions of UV filter and alkylamidothiazole of the patented claims yield overlapping ranges with those instantly claimed and render them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The application to human skin would have been obvious since it is known to be benefited by skin lightening. 
According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The modified claims render obvious the instantly claimed combination of components at the recited proportions. Thus tyrosinase inhibition is a recognized feature of the patented compositions. While silent concerning the tyrosinase inhibition properties of UV-B filters, Kolbe et al. discuss this mechanism in the skin lightening properties of their thiazole compounds which embrace/overlap those of the patented claims. Thus tyrosinase inhibition is a recognized feature of the compositions of Kolbe et al. Further, Kolbe et al. explicitly teach the combination of UV-B radiation absorbing compounds, a descriptor synonymous with UV-B filters, with their thiazole compounds. Also, there is no indication that the choice of UV-B filter is critical to the instantly claimed tyrosinase inhibition functionality. Thus the recited tyrosinase inhibition properties do not distinguish the instant claims over the prior art.  Therefore claims 36-43 and 48-55 are obvious over claims 1-14 of U.S. Patent No. 10,245,252 in view of Kolbe et al. as evidenced by Nguyen-Kim et al.

Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,245,252 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Weipert et al. as evidenced by Golz-Berner et al. 

Weipert et al. teach benzophenone-3 as a conventional UV-B filter in cosmetic vehicles for skin (see abstract and paragraph 15). Golz-Berner et al. teach that benzophenone-3 is an oil soluble UV filter (see paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select benzophenone-3 as the UV filter of the modified patented claims because it was conventional and therefore commonly used for its intended purpose. This modification would also have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45 and 47 are obvious over claims 1-14 of U.S. Patent No. 10,245,252 in view of Kolbe et al. and Weipert et al. as evidenced by Nguyen-Kim et al. and Golz-Berner et al.

Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,245,252 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Olivier-Terras as evidenced by Golz-Berner et al. 
Claims 9-17 of U.S. Patent No. 9,533,963 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV filter is included in the composition. Specific filters are not named.
Olivier-Terras teaches octylmethoxycinnamate (also known as ethylhexyl methoxycinnamate) as a known UV-B filter in a skin preparation (see abstract and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select ethylhexyl methoxycinnamate as the UV-B filter of the modified patented claims because it was a known UV-B filter that displays tyrosinase inhibition, a desired mechanism of action for the skin lightening actives of Kolbe et al. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. This modification would also have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45 and 47 are obvious over claims 1-14 of U.S. Patent No. 10,245,252 in view of Kolbe et al. and Olivier-Terras as evidenced by Nguyen-Kim et al. and Golz-Berner et al.

Claims 45-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,245,252 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Birrenbach as evidenced by Park et al.

Birrenbach teach various UV filters for a cosmetic composition that include 2-phenylbenzimidazole 5-sulfonic acid, a water soluble UV filter (see paragraph 20; Park et al. paragraph 35). 
As a particular UV filter known for inclusion in cosmetic compositions, it would have been obvious to one of ordinary skill in the art at the time of the invention to select 2-phenylbenzimidazole 5-sulfonic acid for the UV filter of the modified copending claims. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45-46 are obvious over claims 1-14 of U.S. Patent No. 10,245,252 in view of Kolbe et al. and Birrenbach as evidenced by Nguyen-Kim et al. and Park et al.

Claims 36-43 and 45-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 13, and 19 of U.S. Patent No. 8,920,785 in view of Rosa et al. (previously cited) as evidenced by Golz-Berger et al. and Brillouet et al. (previously cited).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim recite a cosmetic or dermatological composition that includes an alkylamidothiazole. Both also claim the application of the composition to the skin of a patient in need thereof to treat undesired skin pigmentation (lighten). Specific thiazoles of the patented claims are taught to include the structure

    PNG
    media_image2.png
    118
    230
    media_image2.png
    Greyscale
where A may be an alkylamido group, one of seven groups of options (see claims 7-8). More specifically, the substituents may be A = N(R1)2, R1 = H, R1 = linear or branched -C=O alkyl, and Y = H where the R1 and Y can be different are taught and embrace the alkylamidothiazole of the elected species (see claim 7). The patented claims recite the thiazole to be present at 0.005 to 3 wt%. The patented claims do not explicitly recite a listing of each compound embraced by their teachings, the subject to be human, or the presence of UV filters.
Rosa et al. teach a cosmetic composition for skin lightening particularly useful for human skin that is applied to skin (see paragraphs 5 and 10). They further teach the inclusion of UV filter such as benzophenone-3 or terephthalylidene dicamphor sulfonic acid sold under the name Mexoryl SX, as preferred additional ingredients (see paragraph 40). These compounds are present at 0.1 to 30 wt% (see paragraph 40). Golz-Berner et al. teach that benzophenone-3 is an oil soluble UV filter (see paragraph 28). Brillouet et al. teach that terephthalylidene dicamphor sulfonic acid sold under the name Mexoryl SX is water soluble (see paragraph 43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to look to the additional teachings provided to guide the choices for R1 when A includes a nitrogen as well as the class of alkyl substituents envisioned to guide the selection when R1 includes an alkyl. Repeatedly, the patented claims teach A= N(R1)2 1 substituents where the other is a different substituent (see claim 9). In addition, other recitations of alkyl substituents that are envisioned to be linear or branched recite a C1 to C24 collection of compounds (see claim 1 options for R1, X, and Y). Thus it would have been obvious to choose A= N(R1)2  and hydrogen for one of the R1 groups. As an envisioned and claimed option for R1, the selection of linear or branched -C=O alkyl as the other R1 also would have been obvious where C1 to C24 alkyls are considered. The selection of any of the linear of branched C1 to C24 alkyl groups would follow, including the branched C4 alkyl group of the elected species. There is no evidence of record that points to an unexpectedly superior result being gleaned from the elected compound.  It additionally would have been obvious to add benzopheone-3 or terephthalylidene dicamphor sulfonic acid at the proportions taught by Rosa et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The concentrations taught for the thiazole and UV filter overlap in scope with the ranges claimed and therefore render them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The application of the composition to human skin would then follow since it was known to benefit from a lightening treatment. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The modified claims render obvious the instantly claimed combination of components at the recited proportions. Thus the recited tyrosinase inhibition properties does not distinguish the instant claims over the prior art. Therefore claims 36-43 and 45-55 are obvious over claims 1, 8-9, 13, and 19 of U.S. Patent No. 8,920,785 in view of Rosa et al. as evidenced by Golz-Berger et al.

Claims 36-43 and 48-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15 of US Patent No. 9,610,234 in view of Kolbe et al. as evidenced by Nguyen-Kim et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim recite a cosmetic or dermatological composition that includes the instantly claimed alkylamidothiazole of the elected species. The patented claims do not explicitly recite the presence of UV filters or the proportion of the alkylamidothiazole.
Kolbe et al. teach cosmetic or dermatological composition that includes thiazole derivatives to treat undesired skin pigmentation (see abstract). They go on to teach the combination of substances that absorb UV-B radiation with the thiazole derivatives is advantageous. Such substances are known as UV-B light filters (see Nguyen-Kim et al.; paragraph 192). These UV-B filters compounds are taught to preferably be present at 0.5 to 10 wt% (see paragraph 47) The thiazole derivatives of Kolbe et al. are taught at 0.005 to 1 wt% (see paragraph 31). Further, Kolbe et al. note the tyrosinase inhibition 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a UV-B light filter at the taught proportions in the composition of the patented claims since a similar composition is taught to be benefited by the inclusion of these compounds. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Additionally, the proportions of UV-B filter and thiazole derivative of Kolbe et al. yield overlapping ranges with those instantly claimed and render them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The modified claims render obvious the instantly claimed combination of components at the recited proportions. Thus tyrosinase inhibition is a recognized feature of the patented compositions. While silent concerning the tyrosinase inhibition properties of UV-B filters, Kolbe et al. discuss this mechanism in the skin lightening properties of their thiazole compounds which embrace/overlap those of the patented claims. Thus tyrosinase .

Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15 of US Patent No. 9,610,234 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-54 above, and further in view of Weipert et al. as evidenced by Golz-Berner et al. 
Claims 1-6 and 15 of US Patent No. 9,610,234 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV-B filter is included in the composition. Specific filters are not named.
Weipert et al. teach benzophenone-3 as a conventional UV-B filter in cosmetic vehicles for skin (see abstract and paragraph 15). Golz-Berner et al. teach that benzophenone-3 is an oil soluble UV-B filter (see paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select benzophenone-3 as the UV-B filter of the modified patented claims because it was conventional and therefore commonly used for its intended purpose. This modification would also have been obvious as the simple substitution of one known .

Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15 of US Patent No. 9,610,234 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Olivier-Terras as evidenced by Golz-Berner et al. 
Claims 1-6 and 15 of US Patent No. 9,610,234 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV-B filter is included in the composition. Specific filters are not named.
Olivier-Terras teaches octylmethoxycinnamate (also known as ethylhexyl methoxycinnamate) as a known UV-B filter in a skin preparation (see abstract and column 3 lines 32-45). Cinnamic derivatives are further taught to be tyrosinase inhibiters and that this action is responsible for their inhibition of melanogenesis (see column 4 lines 13-16). Golz-Berner et al. teach that 4-methoxycinnamic acid 2-ethylhexyl ester (also known as ethylhexyl methoxycinnamate) is an oil soluble UV-B filter (see paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select ethylhexyl methoxycinnamate as the UV-B filter of the modified patented claims because it was a known UV-B filter that displays tyrosinase inhibition, a desired mechanism of action for the skin lightening actives of Kolbe et al. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. This modification would also have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45 and 47 are obvious over claims 1-6 and 15 of US Patent No. 9,610,234 in view of Kolbe et al. and Olivier-Terras as evidenced by Nguyen-Kim et al. and Golz-Berner et al.

Claims 45-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15 of US Patent No. 9,610,234 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-54 above, and further in view of Birrenbach as evidenced by Park et al.
Claims 1-6 and 15 of US Patent No. 9,610,234 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV-B filter is included in the composition. Specific filter varieties are not named.
Birrenbach teach various UV filters for a cosmetic composition that include 2-phenylbenzimidazole 5-sulfonic acid, a water soluble UV-B filter (see paragraph 20; Park et al. paragraph 35). 
As a particular UV-B filter known for inclusion in cosmetic compositions, it would have been obvious to one of ordinary skill in the art at the time of the invention to select 2-phenylbenzimidazole 5-sulfonic acid for the UV-B filter of the modified patented claims. This modification would have been obvious as the simple substitution of one 

The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claims 36-43 and 48-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-42 and 44-56 of copending Application No. 14/774101 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim recite a cosmetic or dermatological composition that includes the instantly claimed alkylamidothiazole of the elected species. Both also claim the application of the composition to the skin of a patient in need thereof to treat undesired skin pigmentation (lighten). The copending claims recite the alkylamidothiazole at 0.0001 to 3 wt%. The copending claims do not explicitly recite the presence of UV filters.
Kolbe et al. teach cosmetic or dermatological composition that includes thiazole derivatives to treat undesired skin pigmentation (see abstract). They go on to teach the combination of substances that absorb UV-B radiation with the thiazole derivatives is advantageous. Such substances are known as UV-B light filters (see Nguyen-Kim et al.; paragraph 192). These UV-B filters compounds are taught to preferably be present at 0.5 to 10 wt% (see paragraph 47). Further, Kolbe et al. note the tyrosinase inhibition 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a UV-B light filter at the taught proportions in the composition of the copending claims since a similar composition is taught to be benefited by the inclusion of these compounds. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Additionally, the proportions of UV-B filter and alkylamidothiazole of the copending claims yield overlapping ranges with those instantly claimed and render them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The modified claims render obvious the instantly claimed combination of components at the recited proportions. Thus tyrosinase inhibition is a recognized feature of the copending compositions. While silent concerning the tyrosinase inhibition properties of UV-B filters, Kolbe et al. discuss this mechanism in the skin lightening properties of their thiazole compounds which embrace/overlap those of the copending 

Claims 45 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-42 and 44-56 of copending Application No. 14/774101 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Weipert et al. as evidenced by Golz-Berner et al. 
Claims 36-42 and 44-56 of copending Application No. 14/774101 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV-B filter is included in the composition. Specific filters are not named.
Weipert et al. teach benzophenone-3 as a conventional UV-B filter in cosmetic vehicles for skin (see abstract and paragraph 15). Golz-Berner et al. teach that benzophenone-3 is an oil soluble UV-B filter (see paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select benzophenone-3 as the UV-B filter of the modified copending claims because it was conventional and therefore commonly used for its intended purpose. 

Claims 45 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-42 and 44-56 of copending Application No. 14/774101 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Olivier-Terras as evidenced by Golz-Berner et al. 
Claims 36-42 and 44-56 of copending Application No. 14/774101 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV-B filter is included in the composition. Specific filters are not named.
Olivier-Terras teaches octylmethoxycinnamate (also known as ethylhexyl methoxycinnamate) as a known UV-B filter in a skin preparation (see abstract and column 3 lines 32-45). Cinnamic derivatives are further taught to be tyrosinase inhibiters and that this action is responsible for their inhibition of melanogenesis (see column 4 lines 13-16). Golz-Berner et al. teach that 4-methoxycinnamic acid 2-ethylhexyl ester (also known as ethylhexyl methoxycinnamate) is an oil soluble UV-B filter (see paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select ethylhexyl methoxycinnamate as the UV-B filter of the modified prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. This modification would also have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45 and 47 are obvious over claims 36-42 and 44-56 of copending Application No. 14/774101 in view of Kolbe et al. and Olivier-Terras as evidenced by Nguyen-Kim et al. and Golz-Berner et al.

Claims 45-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-42 and 44-56 of copending Application No. 14/774101 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. as applied to claims 36-43 and 48-55 above, and further in view of Birrenbach as evidenced by Park et al.
Claims 36-42 and 44-56 of copending Application No. 14/774101 in view of Kolbe et al. as evidenced by Nguyen-Kim et al. renders obvious the limitations of instant claim 36, where a UV-B filter is included in the composition. Specific filter varieties are not named.

As a particular UV-B filter known for inclusion in cosmetic compositions, it would have been obvious to one of ordinary skill in the art at the time of the invention to select 2-phenylbenzimidazole 5-sulfonic acid for the UV-B filter of the modified copending claims. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 45-46 are obvious over claims 36-42 and 44-56 of copending Application No. 14/774101 in view of Kolbe et al. and Birrenbach as evidenced by Nguyen-Kim et al. and Park et al.


Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered and are unpersuasive.

Rejection under 35 USC 112:
The applicant seems to have misunderstood the rejection due to the explanation of why some recited parenthetical recitations of the claims were clear and others were not. The rejection has been streamlined to highlight the issue that remains.



Rejections under 35 USC 103:
The applicant’s argument that the number of compounds embraced by Kolbe et al. precludes an obviousness rejection based on any one compound that is not explicitly recited has already been refuted by the rationale set forth in the office action and the decision dated April 27, 2020 by the Patent Trial and Appeal Board that affirmed the obviousness of the selection of the elected compound from those of Kolbe et al. and its combination with a UV-B filter. The applicant dismisses the teachings of UV-B filters in Kolbe et al. because they are not included in an example. However a reference is considered for all that it teaches and is not confined to only that which is employed in its examples (see MPEP 2123).
Contrary to the applicant’s argument, the claim limitation detailing tyrosinase inhibition does not distinguish the claimed compositions over the cited prior art. The applicant argues that one would expect the combined tyrosinase inhibiting activity of the alkylamidothiazole and UV filter to yield an additive effect at best, but that their instantly claimed combinations produce a synergistic effect. The claims recite that the combination yields a value that is greater than either of the two components, individually. They do not recite a synergistic effect.  The data on page 19 in the instant specification shows two examples of the claimed phenomenon, which would be expected, and two examples of a combination that meet the requirement of the claimed phenomenon and also yield a greater than additive tyrosinase inhibition outcome. The claims are by no means limited to this synergistic embodiment. In addition, these data show that every tested UV filter displayed the claimed phenomenon when combined with the elected alkylamidothiazole, thus the data suggest that the choice of UV filter is 
Further, the applicant appears to overlook the relevance of the rejection over Kolbe et al. and Olivier-Terras et al. that explicitly notes the recognition in the prior art of the tyrosinase inhibitor properties of the UV-B filter ethylhexyl methoxycinnamate in melanogenesis (skin pigmentation). Olivier-Terras et al. also noted the known use of this UV-B filter in skin preparations. Thus the tyrosinase inhibitor functionality of the UV-B filter was already recognized for its impact on the same process as that noted by Kolbe et al. for its alkylamidothiazole compounds.

Double Patenting rejection:
The applicant’s acknowledgement of the double patenting rejections is noted. 


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615